Citation Nr: 0305910	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  01-00 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than April 17, 2000, 
for a grant of an evaluation of 100 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from November 1971 to 
October 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  October 2000 by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The date of claim for an increased evaluation for PTSD 
was November 29, 1989.

2.  Entitlement to an evaluation of 100 percent for PTSD did 
not arise earlier than April 17, 2000.


CONCLUSION OF LAW

Entitlement to an effective date earlier than April 17, 2000, 
for the grant of an evaluation of 100 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1989); 38 C.F.R. 
§§ 3.400, 4.130, Diagnostic Code 9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  In 
a December 2000 statement of the case and in a December 2002 
supplemental statement of the case, the RO notified the 
veteran that the effective date of entitlement to an 
evaluation of 100 percent for PTSD had to be the date of 
claim or the date entitlement arose, whichever was the later.  
The veteran and his representative were afforded an 
opportunity to submit additional evidence or argument on the 
earlier effective date issue.  In written argument, the 
veteran's representative has argued that the date of claim 
for an increased evaluation for PTSD was November 29, 1989, 
and that the effective date for the 100 percent rating for 
PTSD should be that date or an earlier date when the veteran 
was granted disability benefits by the Social Security 
Administration.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim and that the notice 
provisions of the VCAA have been complied with.  The Board 
finds that there will be no prejudice to the veteran if the 
Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claim on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2002).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2).

Applicable regulations provide that, once a formal claim for 
compensation has been allowed, receipt of a report of VA 
hospitalization will be accepted as an informal claim for 
benefits under an existing law or for benefits under a 
liberalizing law or VA issue, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a)(B0(1) (2002). 

38 C.F.R. § 3.201(a) (2002) provides that a claimant for 
dependency and indemnity compensation (DIC) may elect to 
furnish to VA in support of that claim copies of evidence 
which was previously furnished to the Social Security 
Administration (SSA) or to have VA obtain such evidence from 
SSA.  For the purpose of determining the earliest effective 
date for payment of DIC, such evidence will be deemed to have 
been received by VA on the date it was received by SSA.  The 
Board notes that this regulation applies only to claims filed 
with VA seeking entitlement to DIC benefits, which are 
benefits paid in certain circumstances to a survivor of a 
deceased veteran, and not a claim for an increased evaluation 
for a service connected disability, as in this case.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

Where the law or regulations change after a claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version more favorable to the claimant 
applies, unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-3 (1991).  However, 
revised statutory or regulatory provisions may not be applied 
to any time period before the effective date of the change in 
law or regulation.  See 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2002); VAOPGCPREC 3-2000 (April 10, 2000); 
see also Rhodan v. West, 12 Vet. App. 55, 57 (1998), vacated 
on other grounds, 251 F.3d 166 (Fed. Cir. 1999).  

Prior to November 7, 1996, 38 C.F.R. § 4.132, Diagnostic Code 
9411, pertaining to PTSD, and a general formula for rating 
mental disorders provided that an evaluation of 100 percent 
for PTSD required that the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; demonstrably unable to 
obtain or retain employment.  The United States Court of 
Appeals for Veterans Claims held, however, that the criteria 
in 38 C.F.R. § 4.132 for a 100 percent rating for psychiatric 
disability were each independent basis for granting a 
100 percent evaluation and that, whenever unemployability was 
caused solely by a service-connected mental disorder, a 
100 percent schedular rating was warranted.  Johnson v. 
Brown, 7 Vet. App. 95 (1995).

Under revised criteria in effect since November 7, 1996, 
38 C.F.R. § 4.130, Diagnostic Code 9411 and a general formula 
for rating mental disorders provide that a 100 percent 
evaluation requires total occupational and social impairment, 
due to such symptoms as: Gross impairment and thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  
  
In the instant case, the record reveals that rating decisions 
in October 1982 and June 1983 denied entitlement to service 
connection for PTSD.  Those rating actions noted that the 
veteran had been diagnosed with a personality disorder for 
which service connection may not be granted.  In February 
1985, a rating decision granted entitlement to service 
connection for PTSD and an evaluation of 10 percent, 
effective April 14, 1982, the date of the veteran's reopened 
claim for that benefit.  In March 1987, an administrative law 
judge of the Social Security Administration granted the 
veteran's claim for disability benefits under laws 
administered by that agency.  He found that the veteran had a 
severe impairment due to a mental disorder.  On November 29, 
1989, the veteran asserted a claim of entitlement to an 
evaluation in excess of 10 percent for PTSD.  He also claimed 
entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.29 due to hospitalization of 21 
days for treatment of his service connected psychiatric 
disability.  The Board notes that, prior to November 1989, 
none of the mental health care providers who had treated or 
evaluated the veteran had reported that PTSD symptomatology, 
without reference to the impairment attributable to the 
veteran's personality disorder, resulted in virtual isolation 
in the community or totally incapacitating symptoms or 
precluded substantially gainful employment.

A rating decision in February 1990 granted a temporary total 
evaluation for PTSD effective November 18, 1989, and assigned 
an evaluation of 10 percent for PTSD effective February 1, 
1990.  That rating decision denied entitlement to an 
evaluation in excess of 10 percent after the temporary total 
rating.  In June 1990, the veteran filed a notice of 
disagreement with the February 1990 rating decision's denial 
of an evaluation in excess of 10 percent for PTSD from 
February 1, 1990.  In July 1990, the RO furnished the veteran 
a statement of the case (SOC).  The SOC was sent to the 
veteran's address of record in Grandville, Michigan.  In 
December 1990, the RO received a statement from the veteran, 
in which he said that he had never received an SOC.  With his 
statement, the veteran provided an address for himself in 
Battle Creek, Michigan.  A review of the veteran's claims 
file discloses that the SOC of July 1990 was not immediately 
re-mailed to the address in Battle Creek which he provided 
with his statement received in December 1990.  It also 
appears that the veteran's claims file was temporarily 
transferred by the RO to the VA Medical Center in Battle 
Creek sometime in the fall of 1990, in connection with the 
veteran's claim for a waiver of an overpayment of VA 
benefits, and was not returned to the RO until May 1991.  
Ultimately, years later, when the veteran's representative 
alleged that the veteran had not received the SOC of July 
1990, the veteran was provided with a copy of that SOC in 
August 2001.

On July 13, 2000, the veteran filed a statement in support of 
claim in which he stated that he was requesting "an increase 
in my service connected condition of post-traumatic stress 
disorder."  His statement was accepted as a claim of 
entitlement to an evaluation in excess of 10 percent for 
PTSD.

The veteran's representative argues that the veteran's claim 
of November 29, 1989, remained pending because, within the 
time allowed by law for the veteran to file a substantive 
appeal after being furnished with an SOC, he notified the RO 
that he had not yet actually received the SOC of July 1990.  
The Board notes that, under 38 C.F.R. § 20.302, the veteran 
had one year from February 21, 1990, the date of mailing of 
the notification of the determination being appealed to file 
a substantive appeal or 60 days from the date on which the RO 
mailed the SOC to him, whichever period ended later, so the 
representative is correct in saying that the veteran 
requested a copy of the SOC within the time allowed by law to 
file a substantive appeal.  For that reason and because the 
veteran did not ever withdraw his claim for an increased 
evaluation or withdraw his notice of disagreement, the Board 
finds that his claim for increase filed November 29, 1989, 
remained pending until the rating decision in October 2000 
granted an evaluation of 100 percent for PTSD.  A claimant is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation and thus such claim remains in 
controversy where less than the maximum available benefit is 
awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
Board concludes that the date of claim for an evaluation of 
100 percent for PTSD was November 29, 1989.  However, that 
does end the Board's inquiry.  The Board must consider 
whether or not it was factually ascertainable prior to the 
date of claim that an increase in the disability of PTSD had 
occurred which would warrant an evaluation of 100 percent.  
If it was not factually ascertainable prior to the date of 
claim that an increase in the disability of PTSD had occurred 
which would warrant an evaluation of 100 percent, then the 
Board must determine the date on which entitlement to an 
evaluation of 100 percent for PTSD arose.  

As noted above, under 38 C.F.R. § 3.400(o)(2) (2002), the 
effective date of an increase in disability compensation may 
be the earliest date as of which it was factually 
ascertainable that an increase in disability had occurred if 
a claim was received within one year from such date.  In the 
veteran's case, the Board finds that it was not factually 
ascertainable prior to November 29, 1989, the date of claim 
for increase, that his PTSD had increased in severity so as 
to warrant an evaluation of 100 percent under the former 
criteria, because no mental health professional has found 
that the symptomatology of PTSD (without reference to the 
effects of the veteran's non-service connected personality 
disorder on his employability and functioning) was productive 
of virtual isolation in the community, totally incapacitating 
symptoms bordering on gross repudiation of reality, or 
demonstrable inability to obtain or retain employment.  The 
criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 (1989) 
were not met prior to November 29, 1989.  Therefore, the 
Board finds that there is no basis for assignment of an 
effective date earlier than November 29, 1989, for a grant of 
an evaluation of 100 percent for PTSD.

The Board must next determine the date on which entitlement 
to an evaluation of 100 percent for PTSD arose.  In this 
regard, the Board's review of the veteran's medical records 
in the claims file fails to disclose that any treating or 
examining mental health professional, including a VA 
psychiatrist who evaluated the veteran in August 2000, has 
ever made a finding or offered an opinion that the veteran's 
service connected PTSD, without reference to a non-service 
connected personality disorder, meets the criteria for an 
evaluation of 100 percent for PTSD under either the former or 
the revised rating criteria.  

The RO assigned an evaluation of 100 percent for PTSD based 
on reports of VA hospitalization from April 17 to May 17, 
2000, and from June 12 to July 5, 2000, and the report of the 
VA psychiatric examination in August 2000.  The April-May 
2000 VA hospitalization report noted a current Global 
Assessment of Functioning (GAF) score of 35, and the June-
July 2000 hospitalization report also noted a current GAF 
score of 35.  The Board notes that the GAF scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  A 
GAF score of 35 denotes major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood.  The RO found that the psychiatric symptoms noted 
during the veteran's April-May 2000 VA hospitalization and 
the level of psychiatric impairment found at that time 
warranted an evaluation of 100 percent for PTSD, effective 
April 17, 2000, the date of hospital admission.  See 
38 C.F.R. § 3.157 (2002).  However, there are no reports or 
records of psychiatric treatment of the veteran from November 
29, 1989, until April 17, 2000, which contain any findings 
warranting an evaluation of 100 percent under either the 
former criteria or the revised criteria for evaluating PTSD.  
The report of the veteran's VA hospitalization from November 
1989 to January 1990 for diagnoses of dysthymic disorder, 
passive-aggressive personality disorder, and PTSD did not 
contain any such findings.  Therefore, the Board must find 
that entitlement to an evaluation of 100 percent for PTSD did 
not arise earlier than April 17, 2000, the date assigned by 
the RO.  Because the effective date must be the later of the 
date of claim and the date entitlement arose, entitlement to 
an effective date earlier than April 17, 2000, for a grant of 
an evaluation of 100 percent for PTSD is not established.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1989); 38 C.F.R. §§ 3.400, 4.130, 
Diagnostic Code 9411 (2002).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 
     

ORDER

Entitlement to an effective date earlier than April 17, 2000, 
for a grant of an evaluation of 100 percent for PTSD is 
denied.




	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

